[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 25, 2006
                              No. 05-16009                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 04-01122-CV-T-N

BOOTH TIM JAMES, III,


                                                           Plaintiff-Appellant,

                                  versus

MONTGOMERY REGIONAL AIRPORT AUTHORITY,
PHIL PERRY,
GIL WILSON,
JOSEPH JAMES,
in their individual and official capacity,


                                                        Defendants-Appellees.


                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                              (May 25, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

      Appellant Booth Tim James, III, an African-American male, appeals pro se

the district court’s grant of summary judgment to defendants Montgomery

Regional Airport Authority (“MRAA”), Chief Joseph James, Executive Director

Phil Perry, and Assistant Director Gil Wilson, (collectively “the defendants”), in

their individual and official capacities in his lawsuit alleging violations of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. As an initial matter,

although James’s brief is not entirely clear, it appears that he may be challenging

the district court’s grant of summary judgment to the individual defendants. James

argues that Director Perry and Chief James had a duty to prevent employment

discrimination by ensuring that the MRAA complied with equal employment

opportunity practices, and notes that a supervisor may be held liable in a Title VII

action.

      We review de novo a district court’s order granting summary judgment,

“applying the same legal standards as the district court.” Chapman v. AI Transp.,

229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). “Summary judgment is

appropriate if the evidence before the court shows ‘that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter

of law.’ In making this determination, the court must view all evidence and make



                                            2
all reasonable inferences in favor of the party opposing summary judgment.”

Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (internal citation

omitted). “Summary judgment cannot be avoided, though, based on hunches

unsupported with significant probative evidence.” Raney v. Vinson Guard Serv.,

120 F.3d 1192, 1198 (11th Cir. 1997). The summary judgment movant bears the

initial burden of showing the court, by reference to the record, that no genuine

issues of material fact exist to be determined at trial. Clark v. Coats & Clark, Inc.,

929 F.2d 604, 608 (11th Cir. 1991). The movant meets this burden by showing

that there is an “absence of evidence to support the non-moving party’s case.”

Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593 (11th Cir. 1995).

       We have held that individual capacity suits under Title VII are inappropriate

because “[t]he relief granted under Title VII is against the employer, not individual

employees whose actions would constitute a violation of the Act.” Busby v. City of

Orlando, 931 F.2d 764, 772 (11th Cir. 1991). Additionally, we have stated that

“there no longer exists a need to bring official-capacity actions against local

government officials, because local government units can be sued directly.” Id. at

776.




                                           3
       Because individual capacity suits under Title VII are inappropriate, we

conclude that the district court did not err by granting summary judgment to the

individual defendants.

       James next argues that the district court erred by granting summary

judgment to the MRAA on his disparate treatment claim because he was denied

equal employment opportunities when the defendants promoted a white officer,

who had the same general qualifications as him, to the position of Airport Police

Sergeant (“APS”) apart from the merit system. Specifically, James contends that

the defendants secretly appointed a white officer without giving qualified

applicants, including himself, the opportunity to apply for the position. He also

asserts that, because Barbara Montoya, the Director of MRAA’s Personnel Board,

failed to provide tangible evidence in support of her testimony that the position of

APS required a minimum of two years experience in the position of Airport Police

Corporal, the district court should not have relied on her affidavit, as a reasonable

basis exists to find that she lied in her affidavit in an effort to mislead the court.

       The plaintiff can satisfy his burden of establishing a prima facie case of

disparate treatment by showing that: (1) he is a member of a protected group;

(2) he was qualified for and applied for a promotion; (3) he was rejected in spite of

his qualifications; and (4) the person who received the promotion is not a member



                                             4
of a protected group and had lesser or equal qualifications. Carter v. Three Springs

Residential Treatment, 132 F.3d 635, 642 (11th Cir. 1998). The establishment of a

prima facie case creates a presumption of discrimination. Texas Dep’t of Comty.

Affairs v. Burdine, 450 U.S. 248, 254 (1981). The employer then must offer

legitimate, non-discriminatory reasons for the employment action to rebut the

presumption. Id. If the employer successfully rebuts the presumption, the burden

shifts back to the plaintiff to discredit the proffered nondiscriminatory reasons by

showing that they are pretextual. Id. at 256.

      Because James failed to demonstrate that the legitimate, non-discriminatory

reason offered by the MRAA for not promoting him was a pretext for

discrimination, we conclude that the district court did not err by granting summary

judgment to the MRAA on James’s disparate treatment claim.

      Finally, James argues that the district court erred by granting summary

judgment to the defendants on his hostile work environment claim because the

evidence demonstrates that he was subjected to the following harassing acts:

(1) white officers made racial remarks and false accusations about him and the

black officers who were under his command; (2) when he was the only black

officer around, white officers constantly tried to provoke him to fight; and (3) a

white officer showed him a picture of a decomposed dead body and told him that it



                                           5
was a picture of one of his ancestors. James contends that the white officers, who

were part of a “racial harassing good old boy system,” participated in an “ongoing

racial assault” against him in order to get him to resign or be fired or demoted.

      In order to prevail on a hostile work environment claim, a plaintiff must

establish “(1) that he belongs to a protected group; (2) that he has been subject to

unwelcome harassment; (3) that the harassment must have been based on a

protected characteristic of the employee . . . ; (4) that the harassment was

sufficiently severe or pervasive to alter the terms and conditions of employment

and create a discriminatorily abusive working environment; and (5) that the

employer is responsible for such environment under either a theory of vicarious or

of direct liability.” Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th

Cir. 2002).

      Because James failed to submit any admissible evidence in support of his

hostile work environment claim, we conclude that the district court did not err by

granting summary judgment to the MRAA on this claim.

      For the above-stated reasons, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.



.

                                           6